225 S.W.3d 657 (2006)
Dale Wayne McNUTT d/b/a Club Helios, Appellant,
v.
GARICK FIRE PROTECTION, INC., Appellee.
No. 08-06-00075-CV.
Court of Appeals of Texas, El Paso.
September 28, 2006.
Dale Wayne McNutt, El Paso, pro se.
Mark Gregory Briggs, Porras, Stephen & Briggs, El Paso, for appellee.
Before McCLURE, J., CHEW, J., and BARAJAS, C.J. (Ret.).

OPINION
DAVID WELLINGTON CHEW, Justice.
Dale W. McNutt d/b/a Club Helios appeals from a summary judgment entered in favor of Garick Fire Protection, Inc. In its response to McNutts brief, Garick states the following:
Appellee has no good faith basis to argue in support of the judgment in this case. There are errors in the judgment entered by the court below. Such errors may not be rectified on appeal.
Accordingly, Appellee agrees that judgment entered in the above-captioned cause is erroneous and should be reversed and that case be remanded to the trial court for further proceedings.
Reversal is proper where the appellee confesses error. Ervin v. Wichita County Family Court Services, 533 S.W.2d 947, 951 (Tex.Civ.App.-Fort Worth 1976, no *658 writ). Accordingly, the judgment of the trial court is reversed and the cause is remanded for further proceedings.
BARAJAS, C.J., (Ret.)(Sitting by Assignment).